Citation Nr: 0829386	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  08-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for median compression 
neuropathy of the left hand, claimed as secondary to the 
service-connected right hand condition involving injury to 
the distal nerves to the medial three fingers and extensor 
tendon injury to the distal phalanx of the right ring finger.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision in which 
the RO, inter alia, denied service connection for median 
compression neuropathy of the left hand, claimed as secondary 
to the service-connected right hand condition.  The veteran 
filed a notice of disagreement (NOD) in December 2007, and 
the RO issued a statement of the case (SOC) in June 2008.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2008.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

On his VA Form 9, the veteran indicated that he wanted a 
Board hearing at the RO.  On accompanying correspondence, he 
requested a videoconference hearing before a member of the 
Board.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2008) (pertaining specifically to hearings 
before the Board).  Since the RO schedules videoconference 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing in accordance with 
his June 2008 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


